NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN EVANS,                                    No. 20-15846

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00111-JAO-RT

 v.
                                                MEMORANDUM*
FIDELITY BROKERAGE SERVICES
LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                      Jill Otake, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Brian Evans appeals pro se from the district court’s judgment dismissing his

action alleging state law claims arising out of a dispute with his brokerage. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack

of subject matter jurisdiction. Prather v. AT&T, Inc., 847 F.3d 1097, 1102 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2017). We affirm.

      The district court properly dismissed Evans’s action for lack of subject

matter jurisdiction because Evans failed to meet the requirements for diversity

jurisdiction. See 28 U.S.C. § 1332(a)(1) (conferring jurisdiction on district courts

where the plaintiff alleges that the parties are completely diverse and the amount in

controversy exceeds $75,000); see also NewGen, LLC v. Safe Cig, LLC, 840 F.3d

606, 611 (9th Cir. 2016) (for purposes of diversity jurisdiction, “with respect to a

limited liability company, the citizenship of all of the members must be pled”;

“[t]he party seeking to invoke the district court’s diversity jurisdiction always bears

the burden of both pleading and proving diversity jurisdiction”).

      The district court did not abuse its discretion in denying Evans’s request for

jurisdictional discovery because Evans failed to demonstrate that the requested

discovery was “based on little more than a hunch that it might yield jurisdictionally

relevant facts.” Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008) (setting

forth standard of review).

      We reject as unsupported by the record Evans’s contentions that the district

court was biased against him as a pro se litigant.

      AFFIRMED.




                                          2                                    20-15846